IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0149
                              Filed April 13, 2022


IN RE THE MARRIAGE OF DAN CHARLES BARR
AND KELLY JOANN BARR

Upon the Petition of
DAN CHARLES BARR,
      Petitioner-Appellant,

And Concerning
KELLY JOANN BARR, n/k/a KELLY JOANN FRICK,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Stuart P. Werling,

Judge.



      Dan Barr appeals from the decree dissolving his marriage. AFFIRMED AS

MODIFIED.



      Maria K. Pauly of Maria K. Pauly Law Firm, P.C., Davenport, for appellant.

      Wendy S. Meyer of Lane & Waterman LLP, Davenport, for appellee.



      Considered by May, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


MAY, Presiding Judge.

       Dan Barr appeals from the decree dissolving his marriage to Kelly Frick,

formerly known as Kelly Barr.      Dan claims the district court should not have

awarded Kelly traditional spousal support. Both parties seek appellate attorney

fees. We affirm as modified.

I. Background Facts and Prior Proceedings

       Dan and Kelly married in 1995. They have three adult children. Both Dan

and Kelly worked throughout the marriage. Kelly worked full-time as a registered

nurse, often spending nights at the hospital while on call. But at the end of 2018,

Kelly changed jobs due to the physical toll her job took on her, though she

continued to work as a registered nurse. As a result of this change, Kelly’s hourly

rate decreased as did her hours worked per week. This resulted in a slight

reduction in her annual gross income to $64,079.60. Dan worked various jobs

over the years. In 2008, he started with Alliant Energy as a construction specialist.

Then, in 2013, he was accepted into a system technician apprentice program with

Alliant. Dan received a bump in pay during the program, which he completed in

2018. By the end of 2020, Dan made $112,410.17 in gross income.

       In May 2020, Dan petitioned for dissolution. Kelly and Dan stipulated to all

issues other than their earning capacities and spousal support.1 In its decree, the

court declined to impute additional income to Kelly after determining “[t]he toll of



1  Dan and Kelly also did not stipulate to issues related to life insurance. In its
decree, the district court determined, “Dan shall cooperate with Kelly in getting a
life insurance policy on Dan’s life to insure full payment of the above obligation.
The premium payments shall be paid equally by Dan and Kelly.” Neither party
appeals from this provision.
                                           3


decades of work as a surgical nurse has left her with constant arm, back and foot

pain.   Her current employment is the best and highest earning employment

reasonably available to Kelly.” Then the court awarded Kelly $1200 per month in

spousal support until “the death of either party,” “Kelly’s remarriage or cohabitation

with another party in an intimate relationship,” or “30 days after the date upon which

Kelly retires and begins receiving retirement benefits.”

        Dan appeals.

II. Scope and Standard of Review

        Dissolution proceedings are reviewed de novo.             In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). However, we afford deference to

the district court’s factual findings, “particularly when considering the credibility of

witnesses, but we are not bound by them.” In re Marriage of Fox, 559 N.W.2d 26,

28 (Iowa 1997). So “we accord the trial court considerable latitude in” determining

spousal support. In re Marriage of Benson, 545 N.W.2d 252, 257 (Iowa 1996).

We will only “disturb the district court’s ‘ruling only where there has been a failure

to do equity.’” McDermott, 827 N.W.2d at 676 (citation omitted); see also In re

P.C., No. 16-0893, 2016 WL 4379580, at *2 (Iowa Ct. App. Aug. 17, 2016)

(identifying “reasons to exercise ‘de novo review with deference,’ including: notions

of judicial comity and respect; recognition of the appellate court’s limited function

of maintaining the uniformity of legal doctrine; recognition of the district court’s

more intimate knowledge of and familiarity with the parties, the lawyers, and the

facts of a case; and recognition there are often undercurrents in a case—not of

record and available for appellate review—the district court does and should take

into account when making a decision”).
                                        4


III. Discussion

      On appeal, Dan argues Kelly is not entitled to spousal support.           We

disagree. As will be explained, though, we believe the district court’s award must

be modified.

      Spousal support is not awarded as a matter of right and is instead awarded

at the district court’s discretion. In re Marriage of Mann, 943 N.W.2d 15, 20 (Iowa

2020). “The district court has ‘considerable latitude’ in fashioning or denying an

award of spousal support.” Id. (citation omitted). The court’s decision whether to

award spousal support turns on the particular facts of each case. Id. However,

Iowa Code section 598.21A(1) (2020) lays out specific criteria for the court to

consider. Those factors are:

              a. The length of the marriage.
              b. The age and physical and emotional health of the parties.
              c. The distribution of property made pursuant to section
      598.21.
              d. The educational level of each party at the time of marriage
      and at the time the action is commenced.
              e. The earning capacity of the party seeking maintenance,
      including educational background, training, employment skills, work
      experience, length of absence from the job market, responsibilities
      for children under either an award of custody or physical care, and
      the time and expense necessary to acquire sufficient education or
      training to enable the party to find appropriate employment.
              f. The feasibility of the party seeking maintenance becoming
      self-supporting at a standard of living reasonably comparable to that
      enjoyed during the marriage, and the length of time necessary to
      achieve this goal.
              g. The tax consequences to each party.
              h. Any mutual agreement made by the parties concerning
      financial or service contributions by one party with the expectation of
      future reciprocation or compensation by the other party.
              i. The provisions of an antenuptial agreement.
              j. Other factors the court may determine to be relevant in an
      individual case.

Iowa Code § 598.21A(1).
                                            5


       Here, the district court awarded Kelly traditional spousal support.

“Traditional spousal support is often used in long-term marriages where life

patterns have been largely set and ‘the earning potential of both spouses can be

predicted with some reliability.’” In re Marriage of Gust, 858 N.W.2d 402, 410 (Iowa

2015) (citation omitted). “Generally speaking, marriages lasting twenty or more

years commonly cross the durational threshold and merit serious consideration for

traditional spousal support.” Id. at 410–11. This marriage lasted twenty-five years.

And we can predict Dan’s and Kelly’s incomes with some reliability. Dan is now

the top earner with overtime potential while Kelly’s income is stagnant or

susceptible to reduction as her health declines. So we agree with the district court

that this case is a candidate for traditional spousal support.

       In cases of “marriages of relatively long duration, ‘[t]he imposition and length

of an award of traditional [spousal support] is primarily predicated on need and

ability.’” Id. at 411 (first alteration in original) (citation omitted). This is where Dan

takes issue. He contends Kelly is not in need of any support if we consider her

income potential and her actual expenses.              Indeed, Dan maintains Kelly

overinflated her monthly expenses. But Kelly clarified her expenses at trial and

none appear to be unreasonable or extravagant. And when assessing Kelly’s

current income and expenses, Dan considers Kelly’s gross income instead of her

net income after taxes and deductions. This paints a distorted picture of Kelly’s

financial reality. Dan also argues we should impute additional income to Kelly

because she should be working forty hours per week. But we defer to the district

court’s finding that, in light of Kelly’s health and other circumstances, her “current

employment is the best and highest earning employment reasonably available to
                                         6


Kelly.” So we do not impute additional income to Kelly. And when we review the

record as a whole and consider Kelly’s net income versus her expenses as clarified

at trial, as well as Dan’s ability to pay, we conclude the court was right to grant a

traditional award in a significant amount.

       The more difficult question here is what specific amount shout be awarded.

We “recognize the [district] court [is] in the best position to balance the parties’

needs.” Gust, 858 N.W.2d at 416.

       So we afford the district court considerable latitude in determining spousal

support. Mann, 943 N.W.2d at 20. If an award falls “within the range of equity,”

we will “refuse to tinker.”   In re Marriage of Darrah, No. 19-0285, 2020 WL

4200831, at *5 (Iowa Ct. App. July 22, 2020). All the same, our supreme court has

made clear that we must scrutinize support awards and, when equity requires, we

must modify them. In re Marriage of Mauer, 874 N.W.2d 103, 109 (Iowa 2016).

After considering the record as a whole and the statutory factors, we conclude the

spousal award should be reduced to $900 per month. We do not alter the duration

of the award.

       Both parties seek appellate attorney fees. Appellate attorney fees are

awarded upon our discretion and are not a matter of right. See In re Marriage of

Okland, 699 N.W.2d 260, 270 (Iowa 2005). When considering whether to exercise

our discretion, “we consider ‘the needs of the party seeking the award, the ability

of the other party to pay, and the relative merits of the appeal.’” McDermott, 827

N.W.2d at 687 (citation omitted). We decline to award either party appellate

attorney fees.

       AFFIRMED AS MODIFIED.